Case 18-34808-SLM   Doc 15-1 Filed 12/19/18 Entered 12/19/18 20:37:12   Desc
                       Exhibit A - Budget Page 1 of 2




                        EXHIBIT A
                                                         Case 18-34808-SLM                                                    Doc 15-1 Filed 12/19/18 Entered 12/19/18 20:37:12                                                                                                                                                        Desc
                                                                                                                                 Exhibit A - Budget Page 2 of 2
Frank Entertainment Group
13-Week Cash Flow Projection
                                                         Week Count            51                      52                     1                          2                        3                         4                         5                        6                        7                        8                         9                       10                       11                       12
                                                              Week        12/14 - 12/20           12/21 - 12/27           12/28 - 1/3               1/4 - 1/10               1/11 - 1/17               1/18 - 1/24               1/25 - 1/31               2/1 - 2/7               2/8 - 2/14               2/15 - 2/21               2/22 - 2/28               3/1 - 3/7               3/8 - 3/14               3/15 - 3/21
Upside/Downside Multiplier>>                                   0.0%         Forecast                Forecast               Forecast                 Forecast                  Forecast                  Forecast                  Forecast                 Forecast                Forecast                  Forecast                  Forecast                 Forecast                Forecast                  Forecast

Beginning Cash Balance                                                $          251,518      $           691,758     $          571,304        $         394,165        $          296,482 $                 307,873 $                  38,574        $         192,633 $               160,354 $                  13,769        $          (19,851) $               75,780        $         (58,305) $               (281,165)
           Actual/Projected Cash in                                              894,219                1,261,705              1,063,642                  874,275                   814,665                   688,961                   615,966                  751,975                 701,994                   741,379                   649,994                 748,209                  601,673                   601,673
           Film Rent                                                             467,312                  271,572                253,184                  280,560                   290,636                   259,343                   263,984                  219,683                 200,567                   216,097                   231,649                 240,763                  216,893                   204,741
           COGS                                                                   73,701                  101,777                 72,052                   72,052                    97,113                   137,838                    89,918                   79,128                  73,733                    61,144                    55,749                  50,477                   54,515                    56,534
           Payroll and Related                                                    12,000                  344,972                 12,000                  283,014                    12,000                   228,059                    11,000                  196,790                  11,000                   145,237                    11,000                 144,942                   11,000                   141,904
           Current Rent Paid                                                           -                        -                151,356                        -                   659,640                         -                         -                  120,000                 439,092                         -                         -                 120,000                  439,092                         -
           Real Estate Taxes                                                     117,436                        -                 82,039                        -                         -                         -                         -                   25,658                       -                         -                         -                  35,051                        -                         -
           Sales Taxes                                                                 -                  275,579                175,579                        -                    98,422                    98,422                         -                        -                       -                   113,739                   113,739                       -                        -                    79,686
           Utilities                                                              61,521                   30,760                      -                   66,996                    66,996                    33,498                         -                        -                  53,267                    53,267                    26,633                       -                   26,942                    26,942
           Security and other misc expenses                                       49,240                   67,935                148,684                   35,448                    57,579                    67,212                    61,578                  214,567                  50,493                    52,089                    80,165                 103,005                   46,036                    57,962
           HQ Payroll & Other                                                     11,562                   34,562                 10,887                   33,887                    10,887                    33,887                    10,427                   33,427                  10,427                    33,427                    10,427                  43,056                   20,056                    43,056
      Total Cash Out Operating                                        $          792,771      $         1,127,158     $          905,781        $         771,957        $        1,293,274 $                 858,260 $                 436,907        $         889,254 $               838,579 $                 675,000        $          529,363 $               737,294        $         814,533 $                 610,826
   Net Projected Operational Cash Flow                                $          101,448      $           134,547     $          157,860        $         102,317        $         (478,610) $               (169,298) $                179,059        $        (137,279) $             (136,585) $                 66,379        $          120,632 $                10,915        $        (212,860) $                 (9,153)

       Financing Payments
           Interest Payment on 1st Lien Debt                                              -                       -                         -                        -                         -                         -                         -                       -                        -                         -                         -                       -                        -                         -
           Interest Payment on 2nd Lien Debt                                              -                       -                         -                        -                         -                         -                         -                       -                        -                         -                         -                       -                        -                         -
       Total Financing Payments                                       $               -       $               -       $                 -       $                -       $                 -       $                 -       $                 -       $               -       $                -       $                 -       $                 -       $               -       $                -       $                 -

       Restructuring Expenses
           Restructuring Advisors (MA)                                                                                           (75,000)                                                                                                                        (75,000)                                                                                             (75,000)
           Industry and Real Estate Advisors (Paragon)                                                                           (70,000)                                                                                                                        (70,000)                                                                                             (70,000)
           Independent Director Fees                                              (10,000)                                                                                          (10,000)                                                                                              (10,000)                                                                                             (10,000)
           Utilities Deposit                                                                              (60,000)
           D&O Insurance                                                          (45,000)
           US Trustee                                                                                                            (30,000)
           Claims Agent (Prime Clerk)                                             (25,000)                                                                 (25,000)                                                                                              (25,000)
           Other Professionals                                                    (40,000)                                       (50,000)
           Critical Vendor Payments                                                                      (100,000)                                       (100,000)                                                                                              (100,000)
           DIP Lender Professionals (Neligan)                                                             (75,000)                                        (75,000)                                                                                               (75,000)
           UCC Professionals                                                                                                                                                                                                            (25,000)                                                                                             (25,000)
           Debtor's Counsel (Lowenstein)                                          (41,208)                                      (100,000)                                                                    (100,000)                                                                                            (100,000)
           Store Closure Costs                                                                            (20,000)               (10,000)                                                                                                                        (50,000)
       Total Restructuring Expense                                    $          (161,208) $             (255,000) $            (335,000) $              (200,000) $                (10,000) $               (100,000) $                (25,000) $              (395,000) $               (10,000) $              (100,000) $                (25,000) $              (145,000) $               (10,000) $                      -

   Net Working Capital Cash Flow                                      $           (59,760) $             (120,453) $            (177,140) $                (97,683) $              (488,610) $               (269,298) $                154,059        $        (532,279) $             (146,585) $                (33,621) $                 95,632        $        (134,085) $             (222,860) $                 (9,153)

   Working Capital Draw (Payment)                                     $              -        $              -        $              -          $             -          $              -    $                    -          $              -          $             -    $                  -          $              -    $                    -          $             -    $                  -    $                    -
Cash After Working Capital                                            $          191,758      $          571,304      $          394,165        $         296,482        $         (192,127) $                 38,574        $          192,633        $        (339,646) $               13,769        $          (19,851) $                 75,780        $         (58,305) $             (281,165) $               (290,317)

       Capital Expenditures
          Retrofit/Upgrade Capex                                                          -                       -             (750,000)                            -                         -                         -             (750,000)                           -                        -                         -                         -                       -                        -                         -
          Maintenance Capex                                                               -                       -                    -                             -                         -                         -                    -                            -                        -                         -                         -                       -                        -                         -
       Total Capital Expenditures                                     $               -       $               -       $         (750,000) $                      -       $                 -       $                 -       $         (750,000) $                     -       $                -       $                 -       $                 -       $               -       $                -       $                 -

   Capex Escrow Draw (Payment)                                        $               -       $               -       $          750,000        $                -       $                 -       $                 -       $          750,000        $               -       $                -       $                 -       $                 -       $               -       $                -       $                 -

Total Drawdown on Capex Escrow                                        $          535,348      $          535,348      $        1,285,348        $       1,285,348        $        1,285,348        $        1,285,348        $        2,035,348        $       2,035,348       $       2,035,348        $        2,035,348        $        2,035,348        $       2,035,348       $       2,035,348        $        2,035,348

   Net Cash Flow                                                      $          (59,760) $              (120,453) $            (177,140) $               (97,683) $               (488,610) $               (269,298) $                154,059        $        (532,279) $             (146,585) $                (33,621) $                 95,632        $        (134,085) $             (222,860) $                 (9,153)
Ending Cash Balance, Bank                                             $          191,758 $                571,304 $              394,165 $                296,482 $                (192,127) $                 38,574 $                 192,633        $        (339,646) $               13,769 $                 (19,851) $                 75,780        $         (58,305) $             (281,165) $               (290,317)
   Plus DIP Loan Proceeds                                                        500,000                        -                      -                        -                   500,000                         -                         -                  500,000                       -                         -                         -                        -
Ending Cash Balance, Bank Adjusted                                    $          691,758 $                571,304 $              394,165 $                296,482 $                 307,873 $                  38,574 $                 192,633        $         160,354 $                13,769 $                 (19,851) $                 75,780        $         (58,305) $             (281,165) $               (290,317)

Cumulative DIP Loan Balance                                           $         4,434,508     $         4,434,508     $        4,434,508        $       4,434,508        $        4,934,508        $        4,934,508        $        4,934,508        $       5,434,508       $       5,434,508        $        5,434,508        $        5,434,508        $       5,434,508       $       5,434,508        $        5,434,508
DIP Loan Commitment                                                             5,500,000               5,500,000              5,500,000                5,500,000                 5,500,000                 5,500,000                 5,500,000                5,500,000               5,500,000                 5,500,000                 5,500,000                5,500,000               5,500,000                 5,500,000
Excess DIP Loan Availability                                          $         1,065,492     $         1,065,492     $        1,065,492        $       1,065,492        $          565,492        $          565,492        $          565,492        $          65,492       $          65,492        $           65,492        $           65,492        $          65,492       $          65,492        $           65,492
